Exhibit 10.1

EXECUTION COPY

SECOND AMENDMENT AND CONSENT

SECOND AMENDMENT AND CONSENT, dated as of December 21, 2006 (this “Amendment”),
to the Credit Agreement, dated as of March 1, 2005 (the “Credit Agreement”),
among EYE CARE CENTERS OF AMERICA, INC., a Texas corporation (as successor to
LFS-MERGER SUB, INC., a Texas corporation) (the “Borrower”), ECCA HOLDINGS
CORPORATION, a Delaware corporation (“Holdings”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), BANK OF AMERICA, N.A. and MERRILL LYNCH, PIERCE, FENNER & SMITH
INCORPORATED, as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), and JPMORGAN CHASE BANK, N.A., as administrative agent (the
“Administrative Agent”).

W I T N E S S E T H :

WHEREAS, Holdings, the Borrower, the Lenders, the Co-Syndication Agents and the
Administrative Agent are parties to the Credit Agreement;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent agree to amend the Credit Agreement in the manner set forth herein, and
the Lenders parties hereto and the Administrative Agent are willing to do
subject to the conditions set forth herein; and

WHEREAS, the Lenders parties hereto have agreed to such requests, but only upon
the terms and conditions set forth herein.

NOW, THEREFORE, the parties hereto agree as follows:

Definitions. Terms defined in the Credit Agreement are used herein with the
respective meanings given to them therein.

Amendments to Section 1.1. Section 1.1 of the Credit Agreement is hereby amended
as follows:

(a) by amending the definition of “Applicable Margin” to read in its entirety as
follows (it being understood that said definition as so amended will only apply
to accruals of the commitment fee from and after the Second Amendment Effective
Date).

“Applicable Margin”: for (a) Revolving Loans and Swingline Loans, the rate per
annum determined pursuant to the Pricing Grid and (b) for the Term Loans as
follows.



--------------------------------------------------------------------------------

     ABR Loans     Eurodollar Loans  

Term Loans

   1.50 %   2.50 %

(b) by inserting in the definition of “Consolidated EBITDA” immediately
preceding the word “minus” the following:

“and (n) costs, fees, expenses, charges and any one time payments relating to
the HVHC Transaction (as defined in the First Amendment and Consent dated as of
June 29, 2006) to this Agreement) not exceeding $9,000,000.”

Amendment to Section 3.3. Section 3.3(a) of the Credit Agreement is hereby
amended by deleting the fronting fee percentage of “0.25%” and inserting in lieu
thereof the percentage “0.125%” (it being understood that said Section as so
amended will only apply to accruals of the fronting fee from and after the
Second Amendment Effective Date).

Amendment to Section 7.7. Section 7.7 of the Credit Agreement is hereby amended
by deleting the word “and” at the end of clause (A) thereof and inserting in
lieu thereof a comma and by deleting clause (B) thereof in its entirety and
inserting in lieu thereof the following:

“(B) $18,000,000, for the fiscal year of the Borrower ending on December 31,
2006 and (C) $22,000,000, for the fiscal year of the Borrower ending on
December 31, 2007 and each fiscal year thereafter.”

For the avoidance of doubt, the proviso following the existing clause (B) shall
remain in effect and shall follow the new clause (C).

Amendment to Section 10.2. Holdings’ address in Section 10.2 of the Credit
Agreement is hereby amended to read in its entirety as follows:

Eye Care Centers of America, Inc.

c/o Highmark Inc. Legal Department

120 Fifth Avenue

Pittsburgh, PA 15222

Telecopy: (412) 544-7423

Telephone: (412)544-7000

Additional Prepayment. In addition to the prepayment contemplated by
Section 9(b)(ii) of this Amendment, the Borrower shall make a prepayment of the
Term Loans under Section 2.10 of the Credit Agreement within five Business Days
after the delivery by it of its audited financial statements for its fiscal year
ending December 31, 2006 in an amount equal to the cash and cash equivalents on
its consolidated balance sheet as at such date less $5,000,000. In consideration
of its agreement to make such prepayment and the prepayment contemplated by
Section 9(b)(ii) of this Amendment, the Borrower shall not be required to make
any prepayment under Section 2.11(c) of the Credit Agreement on account of its
Excess Cash Flow (if any) for its



--------------------------------------------------------------------------------

fiscal year ending December 31, 2006. Any prepayment made as contemplated in
this Amendment (including in Section 9(b)(ii) of this Amendment) shall not be
subject to any minimum notice or minimum or integral amount requirement
specified for prepayments under the Credit Agreement.

Consent to Non-Ratable Prepayment. Notwithstanding any provision of the Credit
Agreement to the contrary, the Borrower may, in lieu of making any equivalent
part of the prepayment contemplated by Section 9(b)(ii) of this Amendment,
prepay in full the Term Loans held on the Second Amendment Effective Date by,
and only by, Lenders that have not executed and delivered this Amendment by such
date, so long as, after giving effect to the prepayment of such Term Lenders,
all of the remaining Lenders have executed and delivered this Amendment.

Conditions to Effectiveness. (a) This Amendment (other than Sections 2(a) and 7
of this Amendment) shall become effective as of and on the date (such date, the
“Second Amendment Effective Date”) on which the following shall have occurred:

(i) the Administrative Agent shall have received counterparts hereof duly
executed by Holdings, the Borrower, the Administrative Agent and the Required
Lenders; and

(ii) the Borrower shall have paid to the Administrative Agent, (x) for the
account of each Lender that executed and delivered the Amendment by 5:00p.m.
(New York City time) on December 20, 2006, an amendment fee of up to 0.05% of
the sum of the outstanding Term Loans of such Lender and its Revolving
Commitment as determined by the Administrative Agent, payable and computed on
the Second Amendment Effective Date and (y) for the account of the
Administrative Agent any fees and expenses that may have been required pursuant
to a Fee Letter between the Borrower and the Administrative Agent or any of its
affiliates.

(b) Sections 2(a) and 7 of this Amendment shall also become effective as of and
on the Second Amendment Effective Date if on such date the following shall have
occurred:

(i) the Required Lenders and each of the Term Lenders, after giving effect to
any prepayment on such date of certain Term Lenders as permitted by Section 7 of
this Amendment, shall have executed and delivered this Second Amendment; and

(ii) the Borrower shall have made, subject to Section 7 of this Amendment, a
prepayment of the Term Loans in the amount of $25,000,000 under Section 2.10 of
the Credit Agreement.

Representations and Warranties; No Default. Each of Holdings and the Borrower
hereby confirms that after giving effect to this Amendment each of the
representations and warranties set forth in the Loan Documents is true and
correct in all material respects (except those representations and warranties
that specifically refer to an earlier date, which representations and warranties
shall be true and correct in all material respects as of such earlier date).
Each of Holdings and the Borrower represents and warrants that, after giving
effect to this Amendment, no Default or Event of Default has occurred and is
continuing.



--------------------------------------------------------------------------------

Expenses. The Borrower agrees (a) to pay all fees agreed between the
Administrative Agent and the Borrower with respect to this Amendment and
(b) reimburse the Administrative Agent for all its reasonable out-of-pocket
costs and expenses incurred in connection with the preparation and delivery of
this Amendment, including, without limitation, the reasonable fees, charges and
disbursements of counsel to the Administrative Agent.

No Change. Except as expressly provided herein, no term or provision of the
Credit Agreement shall be amended, modified, supplemented or waived, and each
term and provision of the Credit Agreement shall remain in full force and
effect.

Counterparts. This Amendment may be executed by the parties hereto in any number
of separate counterparts, and all of said counterparts taken together shall be
deemed to constitute one and the same instrument.

Governing Law. This Amendment and the rights and obligations of the parties
hereunder shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

EXECUTION COPY

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the day and year
first above written.

 

EYE CARE CENTERS OF AMERICA, INC. By:  

 

Name:   Title:   ECCA HOLDINGS CORPORATION By:  

 

Name:   Title:   JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT AND CONSENT, DATED AS OF DECEMBER 21,
2006 TO THE CREDIT AGREEMENT, DATED AS OF MARCH 1, 2005, AMONG EYE CARE CENTERS
OF AMERICA, INC., ECCA HOLDINGS CORPORATION, THE LENDERS FROM TIME TO TIME
PARTIES THERETO, JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT AND THE
OTHER AGENTS PARTIES THERETO. [NAME OF INSTITUTION] By:  

 

Name:   Title:  